DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air gap and the discharge opening must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cold air" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the cold air hole" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	By virtue of dependency, claims 2-9 and 20 is also rejected. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
All of the recited structure of the instant application are recited in the copending application in either the independent claims 1 and 10; and the dependent claims 16-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of  Anell et al. (US 6,732,537 B1), hereafter referred to as “Anell.”
Regarding Claim 1: Lee teaches a refrigerator (paragraph [0002]) comprising: a cabinet (paragraph [0002]); and an ice maker (10) disposed in the cabinet, the ice maker (10) comprising: an upper tray (11) that includes a plurality of hemispherical upper chambers (113), a lower tray (12) disposed below and pivotably coupled (via shaft 21) relative to the upper tray (11), wherein the lower tray includes a plurality of hemispherical lower chambers (141) that are configured to come in contact with the plurality of hemispherical upper chambers (see Figure 8) to define a plurality of spherical ice chambers (see Figure 8), respectively, a driver (shaft 21) configured to pivot the lower tray (paragraph [0029], lines 1-7); and at least one shield (116 and 17 on upper domes 113) provided at an outer face of the upper tray (in 11 at opening of 11) at 
Lee fails to teach a flow of cold-air. 
Anell teaches an ice maker (16) that defines has a flow of cold-air (via 40 out of hole 45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a flow of cold-air to the structure of Lee  modified supra as taught by Anell in order to advantageously provide redirect cold air to the ice maker (Column 1, lines 65-67 to Column 2, lines 1-6 of Anell).  
Regarding Claim 4: Lee modified supra further teaches wherein the plurality of ice chambers are spaced apart from each other in a row (see ice chambers of 113 and 141 of Lee in Figure 3). 
Regarding Claim 5: Lee modified supra further teaches wherein the shield (upper dome portions of 113 of Lee) is provided at a location corresponding to an ice chamber (see ice chambers of 113 and 141 of Lee in Figure 3) among the plurality of ice chambers (see ice chambers of 113 and 141 of Lee in Figure 3) that is positioned closest to the cold-air hole (as seen in Figure 3 of Anell). 
Regarding Claim 6: Lee modified supra fails to teach further wherein the ice maker defines a discharge opening for discharging the cold air that is positioned opposite the cold-air hole, and wherein the plurality of ice chambers are provided between the cold-air hole and discharge the opening. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the ice maker defines a discharge opening for discharging the cold air that is positioned opposite the cold air hole, and wherein the plurality of ice chambers are provided between the cold air hole and discharge the opening to the structure of Lee modified supra as taught by Anell in order to advantageously redirect cold air to the ice maker (Column 1, lines 65-67 to Column 2, lines 1-6 of Anell).  
Regarding Claim 7: Lee modified supra wherein the cold-air hole (45 of Anell) is configured to send the received cold-air along a top face of the upper tray (11 of Lee); and wherein the at least one shield (upper dome of 113 of Lee) is provided at a location corresponding to an ice chamber (see Figure 8 of Lee) among the plurality of ice chambers that is positioned closest to the cold-air hole (as seen in Figure 3 of Anell). 
Regarding Claim 8: Lee modified supra fails to teach further comprising a cold-air guide that extends from the cold-air hole, the cold-air guide being configured to guide flow of the cold air from the cold-air hole, and wherein the plurality of ice chambers are arranged starting at an inner end of the cold-air guide. 
Anell teaches wherein a cold-air guide (40) that extends from the cold-air hole (45), the cold-air guide (40) being configured to guide flow of the cold air from the cold-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a cold-air guide that extends from the cold-air hole, the cold-air guide being configured to guide flow of the cold air from the cold-air hole, and wherein the plurality of ice chambers are arranged starting at an inner end of the cold-air guide to the structure of Lee modified supra as taught by Anell in order to advantageously redirect cold air to the ice maker (Column 1, lines 65-67 to Column 2, lines 1-6 of Anell).  
Regarding Claim 9: Lee modified supra further teaches wherein the shield (upper dome portions of 113 of Lee) provided at a location corresponding to an ice chamber (inner cells of 113 and 141 of Lee) among the plurality of ice chambers (see Figure 3 of Lee) that is positioned closest to the inner end of the cold-air guide (40 of Anell). 
Regarding Claim 10: Lee modified supra further teaches wherein an air gap (see Figure 6 of Lee when cells 113 and 141 of Lee is open) is defined between the shield (upper dome portions of 113 of Lee) and the outer face of the upper tray (11 of Lee). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Anell et al. (US 6,732,537 B1), hereafter referred to as “Anell,” as applied to claim 1 above, and further in view of Campbell et al. (3,724,804), hereafter referred to as “Campbell.”
Regarding Claim 2: Lee modified supra failed to teach wherein the upper tray and the lower tray are made of an elastic material. 
Campbell teaches a tray (20) made of elastic material (Column 1, lines 32-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper tray made of an elastic material and the lower tray made of an elastic material to the structure of Lee modified supra as taught by Campbell in order to advantageously provide using a material that can allow for the tray to flex for ice removal (see Campbell, Column 1, lines 32-41). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Anell et al. (US 6,732,537 B1), hereafter referred to as “Anell,” and Campbell et al. (3,724,804), hereafter referred to as “Campbell,” as applied to claim 2 above, and further in view of Papalia (US 2015/0107275 A1).  
Regarding Claim 3: Lee modified supra fails to teach wherein the upper tray and the lower tray are made of a silicone material.
Papalia teaches a tray (12) is made of a silicone material (paragraph [0022], lines 21-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the upper tray and the lower tray are made of a silicone material to the structure of Lee modified supra as taught by Papalia in order to advantageously use suitable materials for thermal conductivity of the tray (see Papalia, paragraph [0022], lines 21-26). 
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Campbell et al. (3,724,804), hereafter referred to as “Campbell.” 
Regarding Claim 11: Lee teaches an ice maker (10) comprising: an upper tray (11), wherein a plurality of hemispherical upper chambers (113) are defined in the upper tray (11); a plurality of ejector-receiving openings (115) defined in a top face of the upper tray (11) and corresponding to each of the plurality of upper chambers (113) an upper casing (casing of 113) disposed above the upper tray, wherein the upper casing defines a tray opening (see Figure 3) that exposes the top face of the upper tray (11) and the ejector-receiving openings (115); a lower tray (12), wherein the lower tray (12) is coupled to the upper tray (via shaft 21), a plurality of spherical ice chambers (see Figure 4) being defined by the upper and lower trays (see Figure 3); a lower support (15) supporting the lower tray (12) thereon; a driver (shaft 21) connected to the lower support (15) and configured to pivot the lower tray (paragraph [0029], lines 1-7); an upper ejector (192) disposed above the upper tray (11), wherein the upper ejector (192) is configured to move downward to pass through the ejector-receiving openings (115) and eject ice formed in the ice chambers (paragraph [0039], lines 1-12); and at least one shield (upper outer dome of 113 having 17 see Figure 6) provided at an outer face of the upper tray (11) at a position corresponding to at least one of the ice chambers (see Figure 6), the shield being configured to restrict a flow of the cold air into the corresponding ice chamber (via structure of 17 of upper dome 113). 
Lee fails to teach the upper tray made of an elastic material and the lower tray made of an elastic material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper tray made of an elastic material and the lower tray made of an elastic material to the structure of Lee as taught by Campbell in order to advantageously provide using a material that can allow for the tray to flex for ice removal (see Campbell, Column 1, lines 32-41).  
Regarding Claim 12: Lee modified supra further teaches wherein the at least one shield (upper dome of 113 of Lee) is positioned between the corresponding ejector-receiving opening (115 of Lee) and the tray opening (opening in 11 of Lee). 
Regarding Claim 13: Lee modified supra further teaches wherein the at least one shield (the upper dome of cells 113 of Lee) extends along a circumference of the corresponding ejector-receiving opening (115 of Lee) to at least partially cover the corresponding ice chamber (see Figures 8-9 of Lee). 
Regarding Claim 14: Lee modified supra further teaches wherein each of the ejector-receiving openings (115 of Lee) is defined at a top of each of the plurality of ice chambers (cells of 113 of Lee), and wherein an opening-defining wall (114 of Lee) extends upward along a circumference of each of the ejector-receiving openings (115 of Lee). 
Regarding Claim 15: Lee modified supra further teaches wherein each shield (upper domes of 113 of Lee) connects each opening-defining wall (114 of Lee) with a circumference of the tray opening (opening in 11 see Figure 3 of Lee) to shield an exposed portion of the upper tray (11 of Lee).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Campbell et al. (3,724,804), hereafter referred to as “Campbell,” as applied to claim 15 above, and further in view of Kobayashi et al. (JP 2004183931 A), hereafter referred to as “Kobayashi.”
 Regarding Claim 16: Lee modified supra fails to teach wherein a connection rib for connecting the opening-defining wall with an opening-defining wall of a neighboring ejector-receiving opening is provided on the opening-defining wall, and wherein a cut is defined in the shield to allow the connection rib to pass therethrough. 
Kobayashi teaches wherein a connection rib (35) for connecting an opening-defining wall (33) with the opening-defining wall (33) of a receiving opening (32) is provided on the opening-defining wall (see Figure 3), and wherein a cut is defined in a shield to allow the connection rib to pass therethrough (connection of 35 to 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a connection rib for connecting the opening-defining wall with an opening-defining wall of a neighboring ejector-receiving opening is provided on the opening-defining wall, and wherein a cut is defined in the shield to allow the connection rib to pass therethrough to the structure of Lee modified supra as taught by Kobayashi in order to advantageously provide support for the circular openings during use of filling and ejection of the ice cells. 
Regarding Claim 17: Lee modified supra fails to teach further comprising: connection ribs arranged along a circumference of the opening-defining wall to connect 
Kobayashi teaches connection ribs (35) arranged along a circumference of an opening-defining wall (33) to connect an outer face of the opening-defining wall and an outer face of an upper tray with each other (3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided connection ribs arranged along a circumference of the opening-defining wall to connect an outer face of the opening-defining wall and an outer face of the upper tray with each other to the structure of Lee modified supra as taught by Kobayashi in order to advantageously provide support for the circular openings during use of filling and ejection of the ice cells. 
Regarding Claim 18: Lee modified supra further teaches wherein rib grooves (grooves of 33 to connect 3a of Kobayashi) that receive therein at least some of the connection ribs are defined in the shield (upper cells 113 of Lee as taught by Figure 3 of Kobayashi).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Campbell et al. (3,724,804), hereafter referred to as “Campbell,” as applied to claim 11 above, and further in view of Anell et al. (US 6,732,537 B1), hereafter referred to as “Anell.”
Regarding Claim 19: Lee modified supra fails to teach further comprising a cold-air guide that extends from the cold-air hole, the cold-air guide being configured to guide 
Anell teaches further comprising a cold-air guide (40) that extends from a cold-air hole (45), the cold-air guide (40) being configured to guide flow of the cold air from the cold-air hole (45), and wherein a plurality of ice chambers (cells of 37) are arranged starting at an inner end of the cold-air guide (40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided further comprising a cold-air guide that extends from the cold-air hole, the cold-air guide being configured to guide flow of the cold air from the cold-air hole, and wherein the plurality of ice chambers are arranged starting at an inner end of the cold-air guide to the structure of Lee modified supra as taught by Anell in order to advantageously redirect cold air to the ice maker (Column 1, lines 65-67 to Column 2, lines 1-6 of Anell).  
Regarding Claim 20: Lee modified supra wherein the shield (upper domes of 113 of Lee) is provided at a location corresponding to an ice chamber (see ice chambers of 113 and 141 of Lee in Figure 3) among the plurality of ice chambers (see Figure 3 of Lee) that is located closest to the inner end of the cold-air guide (40 of Anell).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Somura (US 2004/0099004 A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


/ERIC S RUPPERT/Primary Examiner, Art Unit 3763